Citation Nr: 0307307	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  96-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from May 1968 to August 1969.  

In a January 1989 rating decision, the RO denied service 
connection for PTSD.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision of the RO.  

In a decision of the Board in February 1998, the Board found 
that new and material evidence had been submitted to reopen 
the claim of service connection for PTSD and remanded the 
matter to the RO for additional development of the record.  

Additional development was also undertaken by the Board in 
July 2002, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  



FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his active military service.  

2.  Although the records include diagnoses of PTSD, none of 
those diagnoses identify a specific in-service stressor or 
evidence to support the diagnosis.  

3.  The record does not reflect a verified or verifiable in-
service stressful experience to support a diagnosis of PTSD.  




CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury that was incurred in active service or proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  (A more detailed discussion of VA's duties pursuant 
to the VCAA is shown below in the analysis.)  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the claim for 
service connection for the claimed PTSD.

In October 2002, the veteran had been afforded another 
opportunity to provide sufficient information about any 
claimed stressors experienced in service for purposes of 
verification.  To date, no reply has been forthcoming.  

Under these circumstances, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claim.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).  



II.  Service Connection for Claimed PTSD

A.  Factual Background

The veteran had active service from May 1968 to August 1969, 
and he served in Vietnam from May to June 1969.  

A careful review of service department records shows that the 
veteran was awarded the National Defense Service Medal, the 
Vietnam Service Medal with 1 star, and a Good Conduct Medal.  
Several entries on the DD Form 214 are shown as "unknown."  

The service documents reveal that his principal duty, as 
reported in a Record of Service, was that of a rifleman.  The 
veteran was assigned to Company D, 1st Battalion, 3d Marine.  
The records show that he arrived at Danang in the Republic of 
Vietnam on May 22, 1969.  

A report of the Medical Board dated in July 1969 reflects 
that the veteran was admitted to the Third Medical Battalion, 
Third Marine Division in June with a diagnosis of partial 
amputation of right index finger.  The diagnosis was 
retained, and the veteran was transferred to a U.S. Army 
hospital in Japan.  He was then transferred to a Naval 
hospital in Pennsylvania and subsequently discharged from 
service.  

The VA hospital records reflect that the veteran was admitted 
for treatment in May 1995 with symptoms of anxiety, 
depression, anger and isolation.  He described, among other 
incidents in Vietnam, one stressful event as being when 
Marines began receiving incoming rockets.  The diagnoses on 
Axis I were those of PTSD "X"; drug dependence, cocaine, in 
remission; and alcohol dependence, in remission.  

The records show that the veteran was hospitalized again for 
treatment in March 1998.  He presented with symptoms of 
intrusive recollections, nightmares of trauma combat 
experiences, and distress at exposure to trauma reminders.  
The diagnoses on Axis I were those of PTSD "X"; and 
nicotine dependency, continuous.  

The VA outpatient records reflect that the veteran had been 
attending group and individual psychotherapy sessions for 
PTSD regularly, beginning in March 1998.  

The records dated in March 1998 from the Social Security 
Administration reflect that the veteran had been diagnosed 
with PTSD.  

The VA hospital records reflect that the veteran had been 
admitted for treatment of PTSD again in December 1997.  

In June 1999, the Marine Corps Historical Center submitted 
command chronologies of the 1st Battalion, 3d Marines, for 
the months of May and June 1969.  These records reveal that, 
on May 22, 1969, mortar attacks on Company D resulted in four 
persons being killed in action and nine personnel being 
wounded in action.  

The post-service medical records indicate that the veteran 
attended group psychotherapy sessions for PTSD weekly from 
April 1999 to October 1999.  

The veteran underwent a PTSD examination in March 2002.  He 
stated that, for the most part, he was in the Danang area in 
Vietnam and that, a few days later, the area where he had 
been staying was subjected to repeated shelling.  He reported 
that, some days later, he amputated the tip of his right 
index finger while trying to erect some tents.  He was 
evacuated medically to Japan, and later to the Philadelphia 
Naval Hospital.  

The VA examiner noted that the veteran had been diagnosed on 
at least two occasions by qualified and recognized clinicians 
as having chronic PTSD related to his military service.  

When asked what was unusual about his tour in Vietnam, the 
veteran responded that it was the constant stress of being 
attacked.  He felt that, after his barracks had been 
subjected to a prolonged period of shelling, from then on, he 
had always been fearful that his camp would be blown up.  

He reported feeling, over the past 30 years, anxious and 
uptight, and constantly reliving and re-experiencing events 
from Vietnam at least five times a week.  

Upon examination, the veteran was cooperative, friendly, and 
informative.  He was neatly dressed and well groomed.  His 
speech and psychomotor functions were normal.  He responded 
to questions in a sincere fashion and gave answers that were 
directed and complete.  

The veteran was oriented to time, person, and place; his 
memory for recall, remote, and recent events was good.  His 
intellectual functioning was within the normal range.  His 
mood was slightly depressed; his affect was anxious.  There 
was no evidence of any thought disorder or of delusions; he 
denied any auditory hallucinations.  He complained of 
difficulty falling and staying asleep.  His insight and 
judgment were fair.  

The diagnosis was that of PTSD, moderate intensity.  A GAF 
(Global Assessment of Functioning) score of 45 was assigned, 
indicative of serious impairment in social and occupational 
functioning.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) 
(1994) (DSM IV).

The VA examiner commented that the veteran sustained a 
traumatic injury in Vietnam, causing the amputation of the 
tip of his right index finger.  He also experienced repeated 
shellings from the enemy of his encampment and saw a camp 
overrun in which women and children were killed.  

The VA examiner added that the veteran had significant social 
impairment based upon his symptoms, as noted above.  



B.  Legal Analysis 

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
defects of the veteran's neurologic or psychiatric systems, 
and the Board presumes the veteran to have been in sound 
condition at the time of entry in May 1968.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD.  This regulation was revised effective 
March 7, 1997, 64 Fed. Reg. 32, 807 (June 18, 1999), and 
again on March 7, 2002, 67 Fed. Reg. 10,330 (Mar. 7, 2002).  
The veteran's claim was filed in 1995.  Thus, to the extent 
that either version of the regulation is more favorable to 
the claim, that version will be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the version of the regulation in effect prior to March 
7, 1997, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).

Under the version of 38 C.F.R. § 3.304(f), adopted effective 
in 1997, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

Under both versions of 38 C.F.R. § 3.304(f), if the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, then in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The latest version of 38 C.F.R. § 3.304(f) does not impact on 
the veteran's claim since it continues the former distinction 
between the types of evidence necessary to support a combat 
versus a non-combat stressor.  The new provisions referable 
to personal assault are not relevant because the veteran is 
not claiming a stressor based on personal assault.  

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

While the record includes multiple diagnoses of PTSD, none of 
the examiners explicitly identified the specific in-service 
stressor to support the diagnosis.  The question remains as 
to whether those diagnoses support a grant of service 
connection for PTSD, when the remaining criteria of 38 C.F.R. 
§ 3.304(f) are considered-namely, credible supporting 
evidence that a stressor (i.e., in-service stressful event 
sufficient to support a diagnosis of PTSD) actually occurred; 
and a link, established by medical evidence, between the 
veteran's current symptoms and service.  

In this case, service personnel records show that the veteran 
had brief active service in the Republic of Vietnam in May 
and June of 1969.  The medals awarded do not denote the 
veteran's individual participation in combat, and he has not 
indicated that he was involved in combat operations.  Hence, 
the evidence, as a whole, establishes that the veteran did 
not engage in combat with the enemy.  Under such 
circumstances, independent corroboration of the veteran's 
claimed in-service stressful experiences is necessary.  

In this case, the veteran's only claimed stressors are his 
assertions about the constant fear of being attacked and 
prolonged shelling.  The veteran has failed to respond to 
requests for more specific details as to any claimed 
stressor.  

Even assuming, without deciding, that such vague assertions 
are sufficient to constitute a stressor (a medical 
determination), the veteran has not provided any independent 
evidence to corroborate such assertions, nor are the claimed 
events (a camp overrun, in which women and children are 
killed) of the type capable of independent verification by 
VA.  

The duty to assist is not a one-way street. The veteran 
cannot passively wait for assistance in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Cf. Wood v. Derwinski, 1 
Vet.App. 190 (1991) (holding that a veteran claiming service 
connection for PTSD, should supply VA with adequate 
information to conduct a successful search for necessary 
evidence.)  

The Board now determines that VA has done everything possible 
to assist the veteran in developing his claim. 

The Board again notes that no response was received from the 
veteran to the October 2002 request for detailed stressor 
information. Therefore, a remand to the RO would be fruitless 
in the circumstances of the instant case, where the veteran 
has failed to provide the Board with the specific information 
necessary for further development. See Soyini v. Derwinski, 
1 Vet. App. 540 (1991).  

In this regard and as noted above, the Board determines that 
the specific duties imposed by the VCAA have been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103.  

The record shows that the veteran was notified of the RO's 
November 1995 rating decision.  The rating decision, the 
Statement of the Case, the Supplemental Statements of the 
Case and letters, as well as instructions from the Board in 
the February 1998 remand, informed the veteran of the 
evidence needed to support his claim, and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A. The veteran in this regard has not referenced any 
unobtained evidence that might aid his claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. The veteran was 
advised of the evidence necessary to substantiate his claim.  

Hence, another remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose. See Soyini, 1 
Vet. App. at 546 (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the veteran has not been prejudiced by the 
Board's consideration of the merits of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

Under these circumstances, the Board must conclude that the 
record does not present evidence of a verified, or 
verifiable, stressor to support a diagnosis of PTSD.  

As such, the evidence of record does not satisfy the 
requirements of the regulation, both old and new.  See 
38 C.F.R. § 3.304(f).  Thus, the claim must be denied.  

In reaching this conclusion, the Board notes that, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine of reasonable doubt is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002).  



ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

